Citation Nr: 0512307	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-30 942	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for loss of teeth for 
compensation purposes.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from August 1965 to 
February 1967.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In his September 2003 substantive appeal (VA Form 9), the 
veteran essentially stated that he is entitled to payment or 
reimbursement of $3,500.00 in medical expenses incurred in 
connection with unauthorized private outpatient dental 
treatment.  As the claim has not yet been addressed by the 
RO, however, much less denied and timely appealed to the 
Board, it is referred to the RO for appropriate development 
and consideration.  The Board does not presently have 
jurisdiction to consider it.  38 C.F.R. § 20.200 (2004).  The 
only issue that will be decided in this decision is 
entitlement to compensation benefits for the dental 
condition.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  There is no medical indication the teeth that were 
service connected for treatment purposes are irreplaceable.


CONCLUSION OF LAW

Service connection for missing teeth, for compensation 
purposes, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107, 1712(b) (West 2002); 38 C.F.R. §§ 3.381, 3.303 
3.381, 17.161 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law with the enactment 
of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The VCAA and its implementing regulations eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  See, 
too, Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in October 2001, prior to the April 
2002 rating decision being appealed.  And he subsequently 
submitted additional private medical evidence in response.

Regarding VA's duty to assist the veteran with his claim, the 
discussions in the April 2002 rating decision being appealed, 
the July 2003 statement of the case (SOC), January 2005 
supplemental statement of the case (SSOC), and several 
letters - besides the October 2001 letter already mentioned, 
informed him of the information and evidence needed to 
substantiate his claim, whose specific responsibility - his 
or VA's, it was for obtaining the supporting evidence, what 
evidence had been received, and indicated he should submit 
all relevant evidence in his possession.  When considered 
collectively, the RO's decisions, SOC, SSOC, and various 
letters informed him of:  why the evidence on file was 
insufficient to support his position; what evidence the 
record revealed; what VA was doing to develop the claim; and 
what information and evidence was needed to substantiate his 
claim.  The October 2001 VCAA letter, especially, 
specifically informed him of what he should do in support of 
his claim, including perhaps having a hearing, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  So he was, in essence, informed to submit everything 
relevant he had regarding his claim.  

The RO also obtained records from the service department and 
VA.  And the veteran submitted private medical records and 
was provided a VA examination..  There is no evidence missing 
from the record that must be part of it for him to prevail on 
the claim.  VAOPGCPREC 7-2004.

The content of the VCAA notice, therefore, substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required. 



The veteran was involved in a motor vehicle accident during 
service, in July 1966.  He sustained abrasions on his mouth 
and face.  

The veteran underwent a VA dental examination in May 1967, 
only about three months after his discharge from the 
military.  And a subsequent RO dental rating in June 1967 
granted service connection for several teeth 
(specifically, numbers 2,3,4, 7, 10, 15, 19, 29, 30, and 31).  
Dental service was authorized, and from July to October 1967, 
the veteran received dental treatment from Martin M. Monat, 
D.D.S.

A letter from the veteran's private dentist, Robert 
Lustbader, D.D.S., dated in March 2002, is of record.  The 
dentist states the veteran has dental problems and bone and 
tooth loss caused by the motor vehicle accident during 
service, in July 1966.  The dentist also submitted a dental 
treatment plan wherein Teeth 6, 8, 11, and 14 were to be 
extracted and replaced by partial dentures.

A VA dental examination was conducted in May 2003.  The 
veteran's dental history was noted.  The examiner observed 
the veteran had received private dental treatment and was 
fitted with a removable partial denture.  The veteran said he 
cannot chew well or speak without his partial denture in 
place due to the large number of missing teeth.

Objective physical examination noted that Teeth 1, 6, 7-10, 
13, 14, 19, 24, 27-32, were missing and may be replaced.  No 
bone loss was noted.  The examiner observed the veteran had a 
well-fitting lower denture, and an ill-fitting upper 
transitional removable partial denture.  The diagnosis was 
partial edentulism and periodontitis.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161 of this chapter.  See 38 
C.F.R. § 3.381(a) (2004).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other 
in-service trauma, or whether the veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381(b).

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under 
section 4.150 apply only to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease since 
such loss is not considered disabling.  Id., Note.

The veteran's missing teeth already have been replaced by 
suitable prosthesis, and no loss of substance of body of 
maxilla or mandible has been shown.

As the replaceable missing teeth and carious teeth are not 
disabling conditions for which service connection may be 
granted for compensation purposes, and no other dental 
condition was shown during or after service, a basis for 
payment of compensation benefits in connection with the 
veteran's claim has not been established.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303(b), 3.381.  

So, for these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.




ORDER

The claim for service connection for loss of teeth for 
compensation purposes is denied.  



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


